DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Restriction
Applicant’s election without traverse of Group I, claims 1-5 and 7-18 in the reply filed on 25 August 2022 is acknowledged. Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment
An amendment and RCE filed on 19 November 2021 are acknowledged. Claims 1-5 and 7-19 are amended. Claims 1-5 and 7-20 are pending; claims 19 and 20 are withdrawn; and claims 1-5 and 7-18 are examined herein on the merits.
In response to the amendment filed on 19 November 2021, objections to the drawings are added; the objections to the claims are changed; the claim interpretation under 35 USC112(f) is partially withdrawn and supplemented; the rejections under 35 U.S.C. 112(a) are changed; and the rejections under 35 U.S.C. 112(b) are changed.

Drawings
The drawings are objected to for the following reasons:
Regarding claim 10, the word Completion is misspelled on completion button 94a.  
Regarding claim 13, the word conditions is misspelled in ST51.  
Regarding claim 13, the ST54 box states "Transmit measurement condition candidates". However, the specification teaches that in ST54 the external server transmits "the measurement condition," and ST17 states "Receive & store measurement condition". The word "candidates" in ST54 appears to be a mistake. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 and 11 are objected to because of the following informalities:  
Regarding claims 7 and 11, the limitation "further comprising: the measurement unit having a flow cell" is redundant with claim 1.
Appropriate correction is required.

Claim Interpretation
Claim 2 recites an "external computer." Claim 16 recites an "external server." The external computer and the external server are interpreted as outside the scope of the claimed flow cytometer.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows: 
"a measurement unit" having a flow cell, wherein the controller is configured to "control the measurement unit having the flow cell to optically measure particles by passing a particle-containing liquid through the flow cell according to the measurement condition" (claims 1, 4, 11, and 12).
The measurement unit recites sufficient structure to perform the recited function of passing a particle-containing liquid through the flow cell. However, the term "unit" is a generic placeholder, and it has been coupled with functional language without reciting sufficient structure to perform the recited function of optically measuring particles.
Dependent claim 11 recites that the measurement unit further comprises "at least three light receiving elements." However, this structure is not sufficient to optically measure particles (at least one light source being further required).
Because "measurement unit" is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
This interpretation does not apply to dependent claim 7, which recites sufficient structure to perform the function of optically measuring particles ("at least one light source" and "at least one light receiving element").
"an input unit" (claim 14).
The term "unit" is a generic placeholder, and it has been coupled with functional language (inputting) without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.
Because "input unit" as recited in claim 14 is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The instant specification teaches that input unit 30 is a barcode reader, an RFID reader, or at least one of a keyboard and a mouse ([0057] of published application).
This interpretation of "input unit" does not apply to claim 18, which recites that "the input unit includes a reader," where "reader" is interpreted as a structural term.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).

(A) 
Independent claim 1 has been amended to recite the following limitations:
the controller configured to: 
receive information for specifying a measurement item; 
control the display to display a screen relating to an input operation of a measurement condition information based at least in part on the measurement item; 
receive an input of the measurement condition information; 
set a measurement condition corresponding to the measurement condition information; 
control the measurement unit having the flow cell to optically measure particles … according to the measurement condition

As set forth below in the rejections under 35 USC 112(b), the meaning of the limitation "the controller configured to: … control the display to display a screen relating to an input operation of a measurement condition information based at least in part on the measurement item" is unclear. For purposes of this rejection, the limitation "based at least in part on the measurement item" is interpreted as modifying the adjacent phrase "a measurement condition information."
The configuration of the controller to control the display with respect to "a measurement condition information based at least in part on the measurement item" does not comply with the written description requirement, as explained below.
If the limitation "based at least in part on the measurement item" were omitted from claim 1, then the remainder of the limitations of claim 1, including the recited "information for specifying a measurement item" and "a measurement condition information" would be generic to two different embodiments of the disclosure. The corresponding first interpretation and second interpretation of claim 1 are discussed below. Dependent claims 2, 3, and 16-18 are directed to the first interpretation of claim 1, and dependent claims 7-10 are directed to the second interpretation of claim 1. However, neither interpretation provides written description support for configuration of the controller of the flow cytometer to control the display with respect to "a measurement condition information based at least in part on the measurement item."

According to a first interpretation of claim 1, the highlighted limitations find support in the disclosure as annotated below:
the controller configured to: 
(in ST10, Fig. 13, [0067]) receive information for specifying a measurement item (by reading from a barcode attached to a reagent container, [0066]); 
(in ST14, Fig. 13, [0068]) control the display to display a screen (Fig. 6) relating to an input operation of a measurement condition information ("measurement condition candidate" such as the application name CD4 in Fig. 6); 
(in ST15, Fig. 13) receive an input of the measurement condition information ("receiving the measurement condition candidate selected from the measurement condition candidate list by the user," [0068]); 
(in ST19, Fig. 13) set a measurement condition corresponding to the measurement condition information

 According to a second interpretation of claim 1, the highlighted limitations find support in the disclosure as annotated below:
the controller configured to: 
(in ST32, Fig. 14, [0075]) receive information for specifying a measurement item (user-inputted application name, such as CD34 in Fig. 7); 
(in ST33, ST35, and/or ST37, Fig. 14) control the display to display a screen (Figs. 8-10) relating to an input operation of a measurement condition information (particle size info, fluorescence correction, and/or gating conditions); 
(in ST34, ST36, and/or ST39, Fig. 14) receive an input of the measurement condition information (particle size info, fluorescence correction, and/or gating conditions); 
(in ST19, Fig. 13) set a measurement condition corresponding to the measurement condition information

Accordingly, the disclosed application name (e.g., CD4 or CD34) refers to the claimed "measurement condition information" according to the first interpretation of claim 1, but refers to the claimed "information for specifying a measurement item" according to the second interpretation of claim 1.
Regarding written description support of the first interpretation of claim 1, along with dependent claims 2, 3, and 16-18, the claimed "information for specifying a measurement item" is obtained by reading a barcode attached to a reagent container, and the claimed "measurement condition information" is a "measurement condition candidate," such as the application name "CD4" in Fig. 6. The controller of the flow cytometer is not configured to generate a measurement condition candidate, or control its display, based on the reading of a reagent barcode. Instead, the original disclosure teaches that the external server is configured to generate a measurement condition candidate based on a reading of a reagent barcode (ST50-ST52, Fig. 13). It is configuration of the external server, which is outside the scope of the claimed flow cytometer, which is configured to link the "measurement condition information" to the "measurement item" of the "information for specifying a measurement item."
Regarding written description support of the second interpretation of claim 1, along with dependent claims 7-10, the claimed "information for specifying a measurement item" is a user-inputted application name, such as CD34, and the claimed "measurement condition information" is particle size info, fluorescence correction, and/or gating conditions. Indefinite claim 1 requires configuration of the controller to control the display with respect to "a measurement condition information based at least in part on the measurement item." The controller of the flow cytometer is not configured to generate particle size info, etc., or control its display, based on the user-inputted application name. Instead, the "Application name" entered by the user in the screen of Fig. 7 is independent of the input screens of Figs. 8-10. It is the knowledge of the user, not configuration of the controller, that provides any link between the user-inputted application name (Fig. 7) and the user-inputted particle size info, fluorescence correction, and gating conditions (Figs. 8-10).

(B) 
Dependent claim 2 has been amended to recite the following limitations:

wherein the controller is further configured to: 
cause the communication device to transmit the information for specifying the measurement item to an external computer via a network; 
receive, via the communication device, the measurement condition information from the external computer via the network; and 
select the received measurement condition information.

The first two configurations have written description support in ST11 and ST12, respectively (Fig. 13) according to the first interpretation set forth in part (A) above.
The original disclosure does not disclose that the controller is further configured to select the received measurement condition information, in addition to the claim 1 configurations to "receive an input of the measurement condition information" (ST15, Fig. 13) and "set a measurement condition corresponding to the measurement condition information" (ST19, Fig. 13). This limitation is new matter.

(C) 
Dependent claim 3 has been amended to recite the following limitations:

wherein the controller is further configured to: 
control the display to display a list of a plurality of measurement conditions information; and 
receive a selection of the measurement condition information from the list of the plurality of measurement conditions information.

These two configurations, when considered as stand-alone limitations, have written description support in ST14 and ST15, respectively (Figs. 6 and 13) according to the first interpretation set forth in part (A) above.
The original disclosure does not disclose that the controller is further configured to perform these operations, in addition to the claim 1 configurations to "control the display to display a screen relating to an input operation of a measurement condition information" (ST14, Fig. 13) and "receive an input of the measurement condition information" (ST15, Fig. 13). This limitation is new matter.

Therefore, the Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (regards as the invention.
Claim 1 recites the limitation "the controller configured to: … control the display to display a screen relating to an input operation of a measurement condition information based at least in part on the measurement item." It is unclear what is modified by the limitation "based at least in part on the measurement item" ("control"? "to display a screen"? "a measurement condition information"?). This limitation is interpreted in this office action as modifying the adjacent phrase "a measurement condition information."
The majority of the limitations of claim 1, including the recited "information for specifying a measurement item" and "a measurement condition information" are generic to two different embodiments of the disclosure, as set forth above in part (A) of the rejections under 35 USC 112(a), which is incorporated here by reference. Dependent claims 2, 3, and 16-18 are directed to the first interpretation of claim 1, and dependent claims 7-10 are directed to the second interpretation of claim 1. Dependent claims 2, 3, 7-10 and 16-18 are indefinite because the claims do not make sufficiently clear to the public that different concepts are being referred to in claims 2, 3, and 16-18 versus claims 7-10. 
Claim 2 recites the limitation "the received measurement condition information." There is insufficient antecedent basis for this limitation because claim 2 previously recites "receive…the measurement condition information" and claim 1 previously recites "receive an input of the measurement condition information."
Claim 7 recites the limitation "the adjustment of detection sensitivity." There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "receive[,] from the input unit[,] identification information of the reagent read from a reagent container containing a reagent…" This limitation is hard to read, and it is unclear what the limitation "read from a reagent container…" modifies. Interpreting the limitation as "identification information … read from a reagent container" makes the most sense, but the grammar suggests that the limitation "read from a reagent container…" modifies the nearby noun "the reagent." Claim 18 is indefinite for analogous reasons.

Examiner's Comment on the Prior Art
The closest prior art of record is Javadi (US 2018/0253194; newly cited), who discloses a visual protocol designer for a user to create a protocol that may then be executed by various flow cytometers (abstract; Figs. 3,5,6) (compare to second interpretation of claim 1 and Figs. 7-10 and 14 of instant disclosure). While Javadi does not explicitly state that a user names the protocol with information for specifying the measurement item (c.f. ST32 and Fig. 7 of instant disclosure), Javadi teaches that a protocol may be designed to enable a flow cytometry machine to detect a particular particle ([0055]), and that the various protocols in the protocol database may be searched by users ([0088]). It is at least obvious to Javadi that a user names a protocol after the particle that the protocol detects, such that other users can find the protocol by searching the particle name. Javadi does not teach or suggest configuration of the visual protocol designer to control the display with respect to a measurement condition information (instructions of the protocol) based at least in part on the measurement item (particle which the protocol detects). Any link between the particular particle (to which a protocol is directed and named by a user) and the user-inputted protocol instructions is a function of the knowledge of the user, not configuration of Javaldi's graphical user interface.
Regarding claim 2 (and a subset of the embodiment of Fig. 13 and the first interpretation of claim 1), Javadi teaches network sharing of the created protocols (Fig. 2).
Regarding claims 7-9, the prior art of Kapinsky (US 2016/0025621; newly cited) discloses a user determining or selecting configurations of a flow cytometer device (Figs. 1 and 20A, [0089], [0119]), including laser intensity, laser wavelength, and voltage values for the PMT detectors ([0238], [0268]).

Response to Arguments 
Applicant's arguments filed on 19 November 2021 have been considered and are moot in view of the new grounds of rejection.
Applicant's arguments with respect to part (V) of the rejections under 35 USC 112(a) is persuasive, and that rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797